Citation Nr: 0331689	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  03-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for impotence.  

2.  Entitlement to a compensable evaluation for bilateral 
plantar warts.  

3.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1947.  

This matter arises from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for review.  

The issue of whether or not the veteran may be entitled to 
special monthly compensation will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran is currently in receipt of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  

3.  The objective medical evidence discloses that the veteran 
has sustained deformity of the penis with loss of erectile 
function.  

4.  The veteran's service-connected plantar warts are shown 
to have been resolved with no residuals.  

5.  The veteran has been diagnosed with calluses of the feet, 
which have been shown to have been incurred as a result of 
causes other than his service-connected plantar warts or any 
other incident of his active service.  




CONCLUSIONS OF LAW

The criteria for assignment of a 20 percent evaluation for 
impotence have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115b, 
Diagnostic Code 7599-7522 (2003).  

The criteria for assignment of a compensable evaluation for 
plantar warts have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7819 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently contends that the severity of his 
service-connected impotence and plantar warts is greater than 
reflected by the currently assigned noncompensable 
evaluations.  Accordingly, he maintains that he should be 
entitled to assignment of compensable evaluations for those 
disabilities.  In such cases the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for compensable 
ratings for impotence and plantar warts.  In addition, the 
Board finds that the veteran has been provided with notice of 
what evidence the VA would obtain and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and in correspondence 
to the veteran dated in January 2002 and May 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims for increased ratings 
for impotence and plantar warts.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By those documents and correspondence, 
the veteran was advised of the evidence necessary to 
substantiate his claims for increased ratings, and what 
evidence was necessary to show that his impotence and plantar 
warts were of greater severity than reflected by the 
currently assigned noncompensable ratings.  In addition, by 
those documents, the veteran has been informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  Further, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations applicable to his claims, and of his 
rights and duties under the VCAA.  In view of the nature of 
the veteran's service-connected disabilities, as well as the 
evidence already obtained, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for increased ratings, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to compensable ratings for impotence and plantar 
warts has been obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements offered by the veteran in support of his claims.  
In addition, the Board observes that the veteran declined the 
opportunity to be afforded a personal hearing before either a 
Hearing Officer or a Veterans Law Judge.  

In any event, pursuant to the clinical findings as set forth 
in VA rating examination reports, the Board finds that all 
relevant aspects of the veteran's service-connected impotence 
and plantar warts have been addressed to the extent 
practicable.  The Board finds that the rating examination 
reports in conjunction with the clinical treatment records 
provide a sufficiently accurate picture of the veteran's 
service-connected disabilities as to allow for equitable 
determinations of those issues without requiring further 
attempts to obtain additional clinical treatment records 
which may not be available.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
veteran's claims, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate his claims for compensable ratings for impotence 
and plantar warts.  No further assistance to the veteran 
regarding the development of evidence is required, therefore, 
and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

II.  Increased Rating for Impotence

Historically, the veteran's claim for an increased rating for 
impotence was initially denied by a July 2001 rating 
decision.  He submitted additional evidence, and his claim 
was again denied by a rating decision dated in March 2003.  
This appeal followed.  Specifically, the veteran alleges that 
he experiences complete erectile dysfunction as well as 
deformity of the penis, and complains of pain due to scar 
tissue.  

There is no diagnostic code under the Rating Schedule which 
specifically addresses impotence, per se.  Given that the 
veteran has undergone penile implant surgeries, his 
disability has been evaluated under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2003).  Under those 
criteria, penis deformity, with loss of erectile power is to 
be assigned a 20 percent disability evaluation.  Footnote 
"1" to Diagnostic Code 7522 provides that if the criteria 
for assignment of a 20 percent evaluation have been met, then 
the case must be reviewed for entitlement to special monthly 
compensation under the provisions of 38 C.F.R. § 3.350 
(2003).  The RO denied the veteran's claim for an increased 
rating primarily because while he was noted to have 
experienced erectile failure, it was not shown that he had 
experienced any penis deformity, per se.  

Private and VA clinical treatment records dating from July 
1998 through August 2001 generally disclose that the veteran 
had undergone at least two surgeries for installation and 
removal of penile implants in an effort to enable him to 
achieve an erection.  Such attempts were apparently 
unsuccessful, and following surgery to remove the veteran's 
prostate, his penis had lost some of its mass.  In that 
regard, the Board notes that private clinical treatment 
records dated in February and May 2000 show that the treating 
physician found that the veteran had developed scar tissue 
and corporal fibrosis in his penis.  As a result of such 
fibrosis, the veteran had been noted to have likely sustained 
the loss of a good deal of penile length and girth.  It is 
uncontroverted throughout the clinical treatment records that 
the veteran suffered from chronic erectile dysfunction.  

The veteran underwent a VA rating examination in May 2002.  
The report of that examination discloses that the veteran was 
found to have had a very complicated genitourinary history 
beginning with a motor vehicle accident while serving on 
active duty.  The veteran later developed urethral strictures 
and was treated for recurrent cystitis, prostatitis, and 
pyelonephritis for several years.  He required urethral 
dilations and frequent follow-up cystoscopy examinations and 
prostatic massages.  The veteran subsequently developed 
episodic impotence, although up until 1998, he was noted to 
be able to continue to have erections.  He was nonetheless 
found to have organic impotence due to neurologic and 
vascular problems after testing, however, and later underwent 
an incomplete prostatectomy and seminal vesiculectomy due to 
prostate cancer.  He underwent surgery to install a penile 
implant in October 1997, and following complications from 
that surgery, he underwent an additional penile implant 
procedure in February 2001.  That implant was subsequently 
removed in April 2001 due to additional complications.  At 
the time of the examination, the veteran reported 
experiencing complete erectile dysfunction with no erections.  
On examination, the examiner found the veteran's external 
genitalia, including the penis, to be without tenderness or 
deformity, lesion, or discharge.  The testicles were small, 
smooth, and there was tenderness in the right epididymis.  
The examiner, a physician's assistant, concluded with a 
diagnosis of organic impotence, status-post penile implant 
x2, failed.  

The Board has carefully reviewed the objective medical 
evidence, and concludes that after resolving all reasonable 
doubt in the veteran's favor, the evidence supports 
assignment of a 20 percent evaluation for impotence under the 
provisions of Diagnostic Code 7522.  As noted, the RO's 
denial of the veteran's claim for a compensable rating has 
been predicated on its finding that while erectile failure 
was clearly shown there was no evidence of penis deformity.  
Such finding appears to have been based on the report of the 
May 2002 VA rating examination in which the physician's 
assistant found that the penis was without deformity or 
lesion.  

The Board notes that the clinical treatment records, however, 
disclose that the veteran likely lost significant length and 
girth to his penis as a result of surgeries performed in 
attempts to remedy his impotence.  In addition, the clinical 
treatment records make reference to infections and scar 
tissue.  While unclear as to the extent that the veteran's 
penis may have been altered as a result of the surgery, the 
Board finds that such is analogous to penile deformity as 
contemplated in Diagnostic Code 7522.  Here, the Board finds 
that the veteran has experienced significant problems as a 
result of his impotence, and concludes that the criteria for 
assignment of a 20 percent evaluation under Diagnostic Code 
7522 have been met.  

The Board also notes that a note appended to Diagnostic Code 
7522 indicates that special monthly compensation (SMC) for 
such penis disability is to be considered.  The veteran is 
currently in receipt of TDIU benefits, but it is not clear as 
to whether or not entitlement to SMC has been addressed.  
Accordingly, such issue will be addressed in the REMAND 
portion of this decision.  To the extent that the veteran has 
been granted assignment of an increased 20 percent evaluation 
for his impotence, his appeal with respect to that issue is 
granted.  

III.  Increased Rating for Plantar Warts

The veteran contends that he currently experiences pain in 
his feet and experiences difficulty walking as a result of 
plantar warts and calluses.  From a review of the record, he 
appears to assert that service connection for plantar 
calluses as well as plantar warts was established when such 
issue was initially addressed.  Accordingly, he maintains 
that he should be entitled to assignment of a compensable 
evaluation for that disability.  

A review of the record discloses that the veteran initially 
submitted a claim for service connection for plantar warts of 
the right foot only in March 1997.  Service connection for 
plantar warts was established by a December 1997 rating 
decision.  Disabling residuals of plantar warts were not then 
shown, and the RO accordingly assigned a noncompensable 
evaluation for that disability, effective from March 6, 1997.  
There was no mention of any plantar calluses in either foot, 
and the veteran had not alleged such disability at that time.  

In connection with his claim for an increased (compensable) 
rating for plantar warts which was received in August 2001, 
the veteran submitted a statement from a treating podiatrist 
dated in April 2001.  According to the podiatrist, the 
veteran was unable to walk for exercise due to painful 
plantar calluses.  The treating podiatrist did not make any 
mention of plantar warts, however.  

The veteran underwent a VA rating examination in May 2002.  
The examiner indicated that he had reviewed the veteran's 
claims files, and noted that the veteran was followed by the 
podiatry unit at the local VA medical center (VAMC).  The 
veteran had been receiving treatment for multiple callouses, 
corns, and onychomycosis of both feet.  There was not, 
however, any indication of treatment for plantar warts, per 
se.  The veteran indicated that he had previously undergone 
several injections and surgical removal of his plantar warts 
which ultimately resolved that problem.  He has since, 
however, experienced difficulty with callouses of his feet.  
The veteran discussed at some length the problems he 
experienced regarding sharp pain in his feet resulting from 
the callouses, and indicated that treatment consisted of 
trimming the callouses and shoe inserts.  The examiner stated 
that the veteran's foot problems had little effect on his 
daily activities and there were no flare-ups.  On 
examination, the veteran's gait was noted to be slightly 
antalgic, but there were no functional limitations on 
standing or walking.  Several callouses were noted on both 
feet.  No plantar warts were indicated, however.  The veteran 
was found to have high arches bilaterally with corns and 
calluses on both feet.  Postures on standing and rising on 
toes were normal.  Dorsal pedis pulse was absent in the right 
foot.  The examiner concluded with a diagnosis of 
onychomycosis, onycryptosis, tylosis, and clavi of both feet.  
At that time, the examiner stated that there were no findings 
consistent with plantar warts, and the current condition of 
both feet was not related to the service-connected plantar 
warts because the plantar warts had been resolved.  Further, 
the examiner stated that there would not be any expected 
residual after resolution of the plantar warts.  He went on 
to offer that the current callouses were not due to plantar 
warts, but rather, were due to structural problems and 
mechanics of weight bearing in the veteran's feet.  

The Board observes that the veteran's plantar warts are 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2003).  The Board notes that 
the veteran's plantar warts were initially evaluated under a 
former version of Diagnostic Code 7819.  Under the former 
criteria, new benign growths of the skin were to be rated as 
disfigurement or scars.  The diagnostic code provided that 
unless otherwise provided, Diagnostic Codes 7807 through 7819 
were to be rated as eczema, dependent upon the location, 
extent, and repugnancy or otherwise disabling character of 
the manifestations.  A note to those criteria provided that 
the most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
central office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).  

Effective August 30, 2002, however, the rating criteria for 
evaluating skin disorders under 38 C.F.R. § 4.118, to include 
scars, were revised.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  As a general matter, when the law or regulations 
change during the pendency of an appeal, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  As the veteran filed the original 
claim upon which this appeal is based prior to August 30, 
2002, his claim must be evaluated under both the former and 
the revised criteria.  However, where the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. 
§ 1115(g) (West 2002).  Therefore, the Board must evaluate 
the veteran's claim for an increased initial rating from 
August 30, 2002, under both the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria, benign skin neoplasms are to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2003).  Here, the Board notes that 
Diagnostic Code 7801 provides for assignment of disability 
ratings for scars other then the head, face, or neck, which 
are deep or that cause limited motion.  Diagnostic Code 7802 
provides for assignment of disability ratings based on 
superficial scars which do not cause limitation of motion.  
Diagnostic Code 7803 provides for ratings based on 
superficial unstable scars, and Diagnostic Code 7804 provides 
for ratings based upon superficial scars which are painful on 
examination.  Diagnostic Code 7805 provides for evaluations 
for other scars which are to be rated on the basis of 
limitation of function, and Diagnostic Code 7806 provides for 
evaluating dermatitis or eczema.  

Here, the veteran's plantar warts have objectively been shown 
to have resolved, and there is no indication of record that 
the plantar warts of the right foot have resolved in any 
scarring or other residual skin disorder.  As discussed, the 
examiner stated that the veteran's plantar warts had resolved 
without any residuals.  Accordingly, the Board finds that the 
veteran would not be entitled to assignment of a compensable 
rating under any potentially applicable diagnostic code, 
either former or revised.  

The Board recognizes here that the veteran has been shown to 
experience some sort of toenail fungus, and that he has 
experienced significant difficulty with recurrent plantar 
callouses.  Such disorders, however, have been found to be 
unrelated to the veteran's service-connected plantar warts, 
and are not otherwise related to any other incident of his 
active service.  The Board further notes that the veteran has 
claimed that his callouses were associated and service-
connected along with plantar warts.  A review of the record, 
however, discloses that the veteran claimed, and was 
eventually granted service connection for plantar warts.  
Such disability has since resolved without difficulty, and 
has not been shown to involve any residuals.  The veteran's 
current problems stem from recurrent plantar calluses of the 
feet, but such have been shown to have been the result of the 
actual physical structure of the feet, rather than plantar 
warts.  The examiner expressly stated that the diagnosed 
callouses were not the result of any plantar warts.  

While the veteran was shown to have undergone treatment for 
plantar warts in the past, he has not been shown to have 
experienced such problems recently, and has not been shown to 
have experienced plantar warts at any time during the course 
of this appeal.  Accordingly, after resolving all reasonable 
doubt in the veteran's favor, the Board must conclude that 
the preponderance of the evidence is against assignment of a 
compensable evaluation for plantar warts.  The veteran's 
appeal with respect to that issue is therefore denied.  

IV. Conclusion

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2003) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  The Board 
notes, however, that the veteran is currently in receipt of 
TDIU benefits.  In other words, he has been shown to have 
been unable to obtain or retain gainful employment as a 
result of his service-connected disabilities, and currently 
receives a 100 percent VA disability benefit due to such 
unemployability.  Further, as discussed, with respect to the 
issue of entitlement to special monthly compensation in 
connection with the issue of the veteran's impotence, such 
issue will be addressed in the REMAND portion of this 
decision.  

In any event, with respect to the issues of entitlement to 
increased ratings as discussed above, however, the Board 
finds no evidence of an exceptional or unusual disability 
picture which renders impracticable the application of the 
regular schedular standards.  In that regard, the Board 
observes that potentially applicable rating criteria 
contemplate higher ratings for the above-captioned 
disabilities if they were shown to have been of such severity 
as to warrant consideration under other diagnostic criteria.  
The Board has not found, however, those disabilities to be of 
such degree of severity as to warrant assignment of higher 
ratings under different diagnostic codes on a schedular 
basis.  Likewise then, referral for consideration of 
extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
disability evaluation for impotence is granted.  

Assignment of a compensable evaluation for plantar warts is 
denied.  


REMAND

As noted, the veteran has been granted a 20 percent 
evaluation for impotence under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2003).  Further, footnote 
"1" to Diagnostic Code 7522 provides that the veteran's 
case must be reviewed to determine if he might be eligible to 
receive special monthly compensation under the provisions of 
38 C.F.R. § 3.350 (2003).  

Given that the veteran's impotence disability has been found 
to warrant assignment of a 20 percent evaluation under the 
provisions of Diagnostic Code 7522 pursuant to the Board's 
decision above, the issue of entitlement to special monthly 
compensation has been raised.  The Board notes that the RO 
has not had an opportunity to address that issue.  
Accordingly, the issue of whether the veteran should be 
entitled to receive special monthly compensation under the 
provisions of 38 C.F.R. § 3.350 is remanded back to the RO 
for any necessary action, to include obtaining the most 
recent clinical treatment records and adjudication.  

Therefore, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
disabilities dating from August 2001 to 
the present time.  The RO should obtain 
and associate with the claims file any 
such identified records.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  After completion of the foregoing, 
and after ensuring that all notice and 
duty to assist requirements as set forth 
under the VCAA have been met, the RO 
should adjudicate the issue of 
entitlement to special monthly 
compensation under the provisions of 
38 C.F.R. § 3.350 on the basis of all 
available evidence and taking into 
account all potentially applicable 
diagnostic criteria.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, containing all relevant statutes 
and regulations governing his appeal.  
The veteran and his representative must 
be afforded an opportunity to respond 
before the case is returned to the Board 
for any further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
conjunction with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



